Exhibit 10.29

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

This AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT (this “Amendment”) is entered
into effective this      th day of                     , 201     (the “Effective
Date”), by and between Lam Research Corporation, a Delaware corporation (the
“Company”), and                                          (the “Executive”).

RECITALS

WHEREAS, the Executive and the Company (the “Parties”) previously entered into a
change in control agreement effective                      (the “Change in
Control Agreement” and, as amended hereby, the “Agreement”); and

WHEREAS, the Parties desire to amend the Change in Control Agreement to clarify
the treatment of Market-Based Performance Restricted Stock Units, a new type of
restricted stock unit provided by the Company to the Executive with the number
of shares paid based on the relative performance of the total stockholder return
of the Company’s common stock compared to that of a designated comparison group
(“mPRSU”).

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

AGREEMENT

 

1. Section 1.(d) is amended and restated in its entirety, as follows:

“(d) Equity Awards. Except as provided in Section 1.(e) below, the unvested
portion(s) of any stock options/Restricted Stock Units (“RSUs”) that were
granted to Executive prior to the Change in Control shall automatically be
accelerated in full (which, for performance-based equity awards that are not
mPRSUs, shall mean at target number of shares) so as to become completely vested
as of the Termination Date. Unless the grant was made prior to the effective
date of this Agreement, the stock options shall remain exercisable for two years
following the Termination Date unless they are earlier exercised or expire
pursuant to their original terms, or unless they are exchanged for cash in
connection with any Change in Control. For options granted prior to the
effective date of this Agreement, the grant’s award agreement shall control its
exercisability1. The Company will issue the shares underlying the RSUs within
ten (10) days of the Termination Date.”

 

2. Section 1.(e) is added to the Change in Control Agreement, as follows:

“(e) In the event of a Change in Control, for any mPRSU awards outstanding at
the time of the Change in Control, the mPRSUs shall be converted into a Cash
Award as determined under the terms of the mPRSU Award Agreement. For the
avoidance of doubt, mPRSUs shall not receive the treatment outlined in Sections
1.(d) or 4 of the Change in Control Agreement), which applies to stock options
and RSUs (including performance-based RSUs that are not mPRSUs).

 

 

1  Generally, option award agreements allow exercise of the option for periods
ranging from thirty (30) days to one (1) year after termination of employment,
depending on the option plan and the nature of the termination.

 

Page 1 of 2



--------------------------------------------------------------------------------

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

(i) Change in Control, Involuntary Termination. In the case of a Change in
Control where the Executive’s employment terminates due to an Involuntary
Termination prior to twelve (12) months following the Change in Control or in
contemplation of a Change in Control, the Cash Award (as defined in the mPRSU
Award Agreement), shall be paid out to the Executive within ten (10) days
following the Termination Date.

(ii) Change in Control, No Termination. In the case of a Change in Control where
the Executive’s employment does not terminate within twelve (12) months
following the Change in Control or in contemplation of a Change in Control, the
Executive shall receive the Cash Award (as defined in the mPRSU Award Agreement)
when ordinarily paid out (under the mPRSU Award Agreement).”

 

3. Section 4. is amended and restated in its entirety, as follows:

“4. Acceleration. Except as provided in Section 1.(e) above, if the Company is
acquired by another entity in connection with a Change in Control and there is
or will be no market for the Common Stock of the Company, the vesting of all
(which, for performance-based equity awards that are not mPRSUs, shall mean at
target number of shares) Executive’s stock options/RSUs, granted prior to the
Change in Control, will accelerate immediately prior to the Change in Control
(and, for stock options, be immediately exercisable) if the acquiring company
does not provide Executive with stock options/RSUs comparable to the unvested
stock options/RSUs granted Executive by the Company, regardless of whether the
Executive’s employment is terminated.”

IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective as
of the day and year first written above.

 

LAM RESEARCH CORPORATION By:     Name:      Title:     Dated:     

 

 

 

   

 

[Insert Executive Name] Dated:     

 

 

Page 2 of 2